     Case 2:18-cv-01184-JCM-EJY Document 93 Filed 07/13/20 Page 1 of 2



1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     RAMON MURIC-DORADO,                                      Case No. 2:18-cv-01184-JCM-EJY
4                                              Plaintiff                     ORDER
5            v.
6     LVMPD et al.,
7                                          Defendants
8
9
10          Presently before the court is the magistrate judge’s report and recommendation (“R&R”).

11   (ECF No. 62).

12          Judge Youchah recommends dismissing defendant “Karla” without prejudice.             (Id.).

13   Plaintiffs failed to identify defendant with a last name and “no further information has been

14   provided . . . despite substantial time and opportunity to do so.” (ECF Nos. 31 & 59).

15          This court “may accept, reject, or modify, in whole or in part, the findings or

16   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects

17   to a magistrate judge’s report and recommendation, then the court is required to “make a de novo

18   determination of those portions of the [report and recommendation] to which objection is made.”

19   28 U.S.C. § 636(b)(1).

20          Where a party fails to object, however, the court is not required to conduct “any review at

21   all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149

22   (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a

23   magistrate judge’s report and recommendation where no objections have been filed. See United

24   States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

25   employed by the district court when reviewing a report and recommendation to which no

26   objections were made).

27          Nevertheless, this court conducted a de novo review to determine whether to adopt the

28   recommendation of the magistrate judge. Upon reviewing the recommendation and attendant
     Case 2:18-cv-01184-JCM-EJY Document 93 Filed 07/13/20 Page 2 of 2



1    circumstances, this court finds good cause appears to adopt the magistrate judge’s findings in full.
2           Accordingly,
3           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Youchah’s R&R
4    (ECF No. 62) be, and the same hereby is, ADOPTED.
5           IT IS FURTHER ORDERED that Defendant Karla is hereby DISMISSED with prejudice.
6           DATED July 13, 2020.
7
8                                                         UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
